

116 SRES 211 IS: Recognizing the Aviation Cadet Museum in Eureka Springs, Arkansas, as “America’s National Aviation Cadet Museum”.
U.S. Senate
2019-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 211IN THE SENATE OF THE UNITED STATESMay 15, 2019Mr. Boozman (for himself and Mr. Cotton) submitted the following resolution; which was referred to the Committee on Energy and Natural ResourcesRESOLUTIONRecognizing the Aviation Cadet Museum in Eureka Springs, Arkansas, as America’s National Aviation Cadet
 Museum.Whereas, in 1994, former Aviation Cadet and United States Air Force First Lieutenant Errol Severe founded the Aviation Cadet Museum;Whereas the flying cadet and succeeding aviation cadet programs served as the primary production source of nearly 500,000 United States Air Force pilots, navigators, and bombardiers from 1917 to 1961;Whereas the bravery, courage, dedication, and heroism of United States aviators from across the Air Corps and Army Air Forces were critical factors in defeating the enemies of the United States during World War I and World War II;Whereas the Aviation Cadet Museum in Eureka Springs, Arkansas, exists to exclusively preserve and promote an understanding of the role of aviation cadets in the 20th century; andWhereas the Aviation Cadet Museum is dedicated to celebrating the spirit of the United States and recognizing the teamwork, collaboration, patriotism, and courage of the individuals who trained and fought and the individuals on the homefront who mobilized and supported the national aviation effort: Now, therefore, be itThat the Senate recognizes the Aviation Cadet Museum in Eureka Springs, Arkansas, as America’s National Aviation Cadet Museum.